Citation Nr: 0529785	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-20 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis, or the 
residuals thereof.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the claim on appeal. 

During the appeal, in December 2003 the Board remanded the 
case for further development.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.
 
2.  The veteran has no current hepatitis or residuals 
thereof.
 

CONCLUSION OF LAW

The veteran has no disability due to hepatitis incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.
 
In letters dated in February 2001, July 2002, and January 
2004, and in the statement of the case and supplemental 
statements of the case, the RO notified the appellant of the 
information and evidence necessary to substantiate the 
claims, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  In addition, the RO asked the appellant 
to submit any evidence in his possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  The veteran has been afforded pertinent 
examination.  For these reasons, to decide the appeal now 
would not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist.
 

II. Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases including arthritis may be presumed 
to have been incurred during service if they become manifest 
to a compensable degree within one year of separation from 
active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  An essential requirement for service connection is 
competent evidence that a claimed disability currently 
exists.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).
 
Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.  Thus, while the 
veteran believes that he has the claimed disorder, which he 
believes is related to his military service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Id.

The Board has reviewed all of the considerable evidence of 
record relevant to the claim.  The evidence consists of the 
veteran's contentions; service personnel and medical records, 
including admission cards created by the Office of the 
Surgeon General; VA and private treatment records; and the 
report of VA examination in October 2004.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The evidence 
submitted by the veteran or on his behalf is extensive and 
will not be discussed in detail.  The Board will summarize 
the relevant evidence where appropriate and material to the 
issue here.

The appellant is claiming entitlement to service connection 
for hepatitis to include sequela, including psoriatic 
arthritis.  Psoriatic arthritis is defined as a syndrome in 
which psoriasis occurs in association with inflammatory 
arthritis; rheumatoid factor is usually not present in the 
sera of affected individuals.  See Dorland's Illustrated 
Medical Dictionary 140 (28th ed. 1994).

Service medical records include a February 1978 physical 
profile serial report  showing that the veteran had viral 
hepatitis which was resolving.

A January 1979 consultation sheet shows that in a 
consultation request the veteran was noted to have a history 
of hepatitis over the last few months.  The provisional 
diagnosis was post-hepatitis patient.  The associated 
consultation report noted that the veteran had an episode of 
viral hepatitis (HBsAg) (Australia antigen) negative.  He was 
hospitalized for one week, and subsequently recovered well 
symptomatically, but continued to have elevated liver enzymes 
for a few months.  He was presently doing fine.

The report of an October 2004 VA examination shows that the 
veteran reported that he was diagnosed with hepatitis in 
service after noting that his sclerae were jaundiced.  He was 
quarantined for about three weeks at the base hospital.  The 
examination report noted that blood work in September 1999 
revealed HAV antibody total to be positive; HAV antibody IgM 
was negative; HCV antibody was negative, HbsAB was negative, 
and HbsAg was negative.

The examination report noted that the most recent blood work 
in April 2004 revealed an albumin of 3.3; total bili of 1.1; 
AST of 24; ALT of 12; AP of 110; and GGT of 76.  Prior to 
that, blood work from August 2003 revealed an albumin of 3.5; 
total bili of 0.6; AST of 38; and ALT of 24; AP of 109.  
Blood work in September 2004 revealed an H&H of 13.4 and 
41.0, and platelets normal at 361.

During the examination the veteran complained of occasional 
nausea, but denied vomiting.  He denied belly pain, and 
admitted to having some weakness and fatigue.  He had bowel 
pattern described as one to two stools per day without 
hematochezia or melena.  The examination report noted a past 
medical history including psoriatic arthritis.

After examination, the report contains an impression and 
diagnosis that more likely than not, the veteran had 
hepatitis A in service, as evidenced by description of 
jaundice in hospitalization and others having similar 
symptoms as well. In this connection, the examiner also noted 
that HAV antibody was positive in 1999.  The diagnosis 
included that recent LFTs were within normal limits with the 
exception of GGT that was slightly elevated.  The examiner 
opined that this was likely related to alcohol intake.  The 
examiner concluded with an opinion that hepatitis A is not 
associated with any chronic sequelae.

VA treatment records from 1999 to 2005 show treatment for 
various complaints and conditions.  

On review of the evidence of record, the Board concludes that 
service connection is not warranted for hepatitis or for any 
claimed residuals of hepatitis.  While the veteran's service 
medical records show that the veteran had an episode of viral 
hepatitis in service for which he was hospitalized for one 
week, subsequently he recovered well and at the time of a 
January 1979 consultation was doing fine with no 
abnormalities noted.

In addition, there is no post-service medical evidence 
showing that the veteran has been found to have hepatitis or 
residuals thereof.  At the time of the October 2004 VA 
examination, recent LFTs were within normal limits with the 
exception of GGT, which was slightly elevated, and the 
examiner opined that this was likely related to alcohol 
intake.  The examiner concluded with an opinion that 
hepatitis A is not associated with any chronic sequelae.

In a May 2005 statement, John F. Stremple, M.D., stated 
generally that Hepatitis A does cause acute liver failure and 
death in the most extreme cases.  He also noted that the 
veteran had a diagnosis of psoriasis soon after leaving 
service, and a diagnosis of severe psoriatic arthritis in 
1997.  In a June 2005 statement from Henry R. Madoff, M.D., 
he stated that due to the Hepatitis A in 1976, the veteran 
has to change his life style and cannot drink alcohol 
beverages without further injuring his liver.

Neither of these statements, however, provide an opinion to 
show that the episode of viral hepatitis A in service has 
resulted in any residuals.  Although Dr. Madoff stated that 
he would like to make some service connection to the 
veteran's psoriatic arthritis, he did not.  The only opinion 
on the matter is provided by the examiner at the October 2004 
VA examination, in which he opined that the hepatitis A was 
not associated with any chronic sequelae.

The Board has considered the veteran's statements. While the 
veteran may sincerely believe that he has hepatitis A or 
residuals thereof, which was incurred in service, as a lay 
person, he is not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, based on a review of the entire record, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  Because the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107 (West 2002).
  

ORDER

Service connection for hepatitis, or the residuals thereof, 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


